Citation Nr: 0108158	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  00-03 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
other than PTSD, claimed as secondary to service-connected 
tinnitus and hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1955.

The instant appeal arose from a July 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in St. Petersburg, Florida, which denied a claim for service 
connection for anxiety disorder and adjustment disorder with 
anxious mood as secondary to service-connected tinnitus and 
hearing loss.  The Board notes that this claim has been 
pending since November 1988.

Further, the Board notes that in March 2001, the veteran 
faxed to the Board a written statement and VA treatment 
records dated from December 2000 to February 2001.  In his 
written statement, he indicated that he was sending the 
material in connection with a post-traumatic stress disorder 
(PTSD) claim.  The Board notes that service connection for 
PTSD was denied in a November 2000 rating decision.  He was 
notified of that denial by letter dated November 28, 2000.  
An appeal to the Board is initiated by filing a notice of 
disagreement (NOD).  38 U.S.C.A. § 7105(a) (West 1991); 
38 C.F.R. §§ 20.200, 20.201 (2000).  To be considered timely, 
an NOD must be filed within one year from the date that the 
RO mails notice of the determination to the claimant.  
38 U.S.C.A. § 7105(b), (c) (West 1991); 38 C.F.R. § 20.302(a) 
(2000).  However, nothing in the record presently before the 
Board can be construed as a timely NOD as regards the PTSD 
claim.

The Board notes that the March 2001 written statement cannot 
be construed as a notice of disagreement as it was not 
"filed with the [VA] office from which the claimant received 
notice of the determination being appealed."  38 C.F.R. 
§ 20.300 (2000); see Beyrle v. Brown, 9 Vet. App. 24, 28 
(1996) (hearing testimony before the Board, even though given 
within the one-year NOD filing period, cannot constitute a 
valid NOD, thereby initiating appellate review, because it 
was taken before the Board and not the RO).  Therefore, the 
Board advises the veteran that if he wishes to pursue the 
PTSD claim, he must file an NOD with the RO by November 28, 
2001.  For these reasons, the PTSD claim is not presently 
before the Board.

As noted by the Board of Veterans' Appeals (Board) in a 
September 1997 decision, a claim of service connection for a 
stroke, secondary to the veteran's service-connected 
tinnitus, was raised by the veteran in February 1995.  This 
matter is once again referred to the RO for appropriate 
action.  


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that 
the VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims, as here, filed before the date of enactment of 
the Veterans Claims Assistance Act of 2000 and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

The appellant contends, in substance, that he has a 
psychiatric disorder, not including PTSD, as a result of his 
service-connected tinnitus and hearing loss; therefore, he 
believes service connection is warranted for this disorder.  
He testified during his June 2000 personal hearing before RO 
personnel that his private psychiatrist, Dr. R. R. Alcalde, 
had expressed an opinion that anxiety was related to his 
hearing problems.  The Board has reviewed Dr. Alcalde's May 
1998 psychiatric evaluation report.  While Dr. Alcalde 
diagnosed an anxiety disorder and adjustment disorder with 
depressed mood and noted that the veteran claimed he had 
anxiety secondary to tinnitus, nothing in that report reveals 
Dr. Alcalde's opinion that the veteran's anxiety is related 
to his tinnitus.  

The Board advises the veteran that evidence like an opinion 
from Dr. Alcalde linking the veteran's anxiety and tinnitus 
is the type of evidence needed to substantiate his claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, 
reasonable efforts must be made to develop this opinion.  The 
Board finds that a VA medical opinion should be requested as 
regards any relationship between his diagnosed anxiety and 
his service-connected tinnitus and hearing loss.

The veteran is hereby notified that it is his responsibility 
to report for any examination to be scheduled in connection 
with this REMAND and to cooperate in the development of the 
claim.  The consequences for failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. § 3.655 (2000).

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the appellant to 
provide the RO with information regarding 
any evidence of current or past treatment 
for a psychiatric disorder, not including 
PTSD, that has not already been made part 
of the record, VA and non-VA, and should 
assist him in obtaining such evidence.  
The appellant must adequately identify 
the records and provide any necessary 
authorization.  In particular, the RO 
should inform the veteran that he should 
attempt to develop an opinion from Dr. 
Alcalde linking the veteran's anxiety and 
tinnitus.  All attempts to obtain records 
which are ultimately not obtained should 
be documented.  If the RO, after making 
reasonable efforts, is unable to obtain 
any records sought, the RO shall notify 
the veteran that it is unable to obtain 
those records by identifying the records 
it is unable to obtain; explaining the 
efforts that it made to obtain those 
records; and describing any further 
action to be taken by the RO with respect 
to the claim.

2.  The RO should make further efforts to 
obtain pertinent federal records until 
the records are obtained unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.  In 
particular, the RO should make further 
efforts to obtain all records pertaining 
to the veteran's VA psychiatric 
treatment, including records developed at 
the West Palm Beach, Florida VA Medical 
Center since 1998.  If the RO, after 
making reasonable efforts, is unable to 
obtain any records sought, the RO shall 
notify the veteran that it is unable to 
obtain those records by identifying the 
records it is unable to obtain; 
explaining the efforts that it made to 
obtain those records; and describing any 
further action to be taken by the RO with 
respect to the claim.

3.  After all additional evidence has 
been associated with the claims folder, 
the RO should request a VA medical 
opinion.  After reviewing all the 
evidence of record, the physician should 
offer an opinion as to the following 
questions:

a.  Whether it is at least as likely 
as not that there is any 
relationship between any currently 
diagnosed psychiatric disorder and 
service; and

b.  Whether it is at least as likely 
as not that there is any 
relationship between any currently 
diagnosed psychiatric disorder and a 
service-connected disability, 
including tinnitus and hearing loss.  

The veteran should be afforded a VA 
examination if one is deemed necessary in 
order to provide the requested opinion.  
The claims folder should be made 
available to the physician for review.  
The physician should provide complete 
rationales for all conclusions reached.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

5.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



